Citation Nr: 9919596	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1975 to 
July 1976.  He is currently represented by The American 
Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision by the 
Columbia, South Carolina Regional Office (RO) which is not of 
record; however, of record is a letter dated in August 1993 
wherein the veteran was informed of the denial of his claim 
for service connection for a seizure disorder.  The Board 
will therefore accept that the veteran's claim of entitlement 
to service connection for a seizure disorder was denied by a 
rating decision originally issued in July or August 1993.  
(The record contains a reproduction of the rating decision 
dated in December 1993).  The veteran's notice of 
disagreement with the denial of his claim was received in 
October 1993.  A statement of the case was issued in December 
1993.  The veteran's substantive appeal was received in 
February 1994.  

In September 1996, the Board remanded the case to the RO for 
consideration of newly submitted evidence pursuant to 
38 C.F.R. § 20.1304 (c) (1998).  A supplemental statement of 
the case was issued in September 1996.  A Report of 
Confidential Social Security Benefit Information was received 
in October 1996.  Another supplemental statement of the case 
was issued in July 1997.  The appeal was received at the 
Board in August 1997.  

In August 1997, the Board once again remanded the case to the 
RO for further evidentiary development.  Medical records from 
the Social Security Administration were received in September 
1998.  A supplemental statement of the case was issued in 
October 1998.  The appeal was received back at the Board in 
March 1999.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
currently diagnosed seizure disorder and the veteran's 
military service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a seizure disorder.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The record indicates that the veteran entered active duty in 
February 1975; an enlistment examination, conducted in 
February 1975, was negative for any complaints or findings of 
a seizure disorder.  The service medical records contain no 
reference to a seizure disorder.  A separation examination 
conducted in July 1976 was negative for any complaints or 
findings of a seizure disorder.  

The veteran's claim for service connection for a seizure 
disorder (VA Form 21-526) was received in April 1993.  
Submitted in support of the veteran's claim was a statement 
from the Social Security Administration (SSA), dated in 
December 1992, indicating that the medical evidence 
considered showed that the veteran had seizures, blackout 
spells and dizziness.  

Received in April 1993 were private treatment reports dated 
from May 1992 to October 1992, which show that the veteran 
received treatment for dizziness, alcohol dependence and 
seizures.  The records indicate that the veteran was seen in 
August 1992, at which time it was reported that he had had a 
seizure the previous day; the pertinent diagnosis was 
possible seizure, new onset in a known alcoholic.  A CT scan 
of the brain was reported to be normal.  The veteran was 
again seen in September 1992 for complaints of dizziness of a 
month's duration; he indicated that he had had this for four 
years, and that EEG and CT scans were normal.  The diagnosis 
was seizures of questionable etiology.  

Also received in April 1993 were VA treatment reports dated 
from October 1991 to February 1993 reflecting treatment for 
alcohol dependence and a seizure disorder.  A treatment 
report dated in September 1992 related that the veteran had a 
seizure disorder possibly "etoh" related; it was noted that 
EEG was mildly abnormal with a left posterior parietal 
occipital theta focus.  

Received in September 1998 was a SSA decision dated in June 
1998, which determined that the veteran was disabled due to a 
seizure disorder and an affective disorder.  The decision was 
based on medical records dated from November 1990 to October 
1997, which reflect that the veteran received clinical 
attention and treatment for a nervous disorder variously 
diagnosed, alcohol dependence, and a seizure disorder.  A 
treatment report dated in November 1996 indicates that the 
veteran was diagnosed with a seizure disorder that he 
described as coming from a military accident.  The records 
indicate that, at a hearing conducted by SSA in September 
1997, the veteran related that he had had seizures since high 
school.  

B.  Legal analysis.

The veteran maintains that he is entitled to service 
connection for a seizure disorder which had it onset in 
military service.  The law provides that service connection 
may be granted for diseases or injuries incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991).  If a seizure disorder becomes manifested to a 
degree of 10 percent or more within one year of service it 
will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  

The threshold question for the Board, however, is whether the 
veteran has presented a well-grounded claim for service 
connection.  To establish that a claim for service connection 
is well-grounded, the veteran must satisfy three elements.  
First, there must be evidence of an incurrence or aggravation 
of a disease or injury in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus between the in-
service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well-grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well-grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

The Board concludes that the medical evidence does not show a 
seizure disorder in service or for many years after service.  
Further, there is no medical evidence of a nexus between the 
veteran's current seizure disorder and service.

The only evidence linking the veteran's seizure disorder to 
service  or any occurrence therein, is the theory advanced by 
the veteran himself.  However, the veteran, as a lay person, 
is not competent to provide evidence requiring medical 
expertise. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)..

Thus, the Board must conclude that the veteran's claim is not 
well-grounded.  As the claim is not well grounded there is no 
duty to assist the veteran including scheduling an 
examination to determine the etiology of the seizure disorder 
as requested by his representative in July 1996.  

The Board has considered the doctrine of reasonable doubt.  
However, as the veteran's claim of entitlement to service 
connection for a seizure disorder does not cross the 
threshold of being a well-grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  

As detailed above, the Board has denied service connection 
for seizure disorder on the basis that the claim is not well-
grounded.  Although the Board has considered the claim on 
grounds different from the RO, which denied the claim on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  This is because in assuming that the claim was 
well-grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for service connection for a seizure 
disorder and the reasons why the current claim is inadequate.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  




ORDER

Entitlement to service connection for a seizure disorder is 
denied as not well-grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

